Citation Nr: 1758233	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 and February 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran submitted additional evidence in August 2017 after certification of the appeal to the Board.  The provisions of 38 U.S.C.A. § 7105(e) provide that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases, such as this one, when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014).  

The Veteran testified before the undersigned at a videoconference hearing in April 2015.

In June 2016, the Board remanded the appeal to the RO for additional development.


FINDINGS OF FACT

The Veteran's sleep apnea is proximately due to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability may be service connected on a secondary basis if the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

Reasonable doubt arises when there is an approximate balance of positive and negative evidence; and will be resolved in favor of the claimant.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

Facts and Analysis

The Veteran contends that sleep apnea is secondary to his service connected asthma.  The Veteran's VA treatment records show a current diagnosis of sleep apnea.  The Veteran has a current disability and has thereby met the first element of service connection.

The Veteran's service treatment records (STRs) are silent for complaints or a diagnosis in service suggestive of sleep apnea.  In October 2012, the Veteran underwent a VA examination for sleep apnea.  The diagnosis of sleep apnea had not yet been confirmed by a sleep study; however, the examiner found the Veteran currently had symptoms attributable to sleep apnea.  These included the report by the Veteran's wife that he would stop breathing for seconds while sleeping.  See Page 1 October 2012 DBQ.  In the examiner's opinion, the sleep apnea was not caused or aggravated by asthma.  The examiner stated "the preponderance of currently established scientific and medical evidence does not support a relation between sleep apnea and asthma." Id at Page 3. 

In March 2013, the Veteran was afforded a sleep study that confirmed severe obstructive sleep apnea.  A letter, dated in April 2015, from the Veteran's VA family nurse practitioner (FNP), K.B.R., includes an opinion stating the Veteran's sleep apnea was more likely than not caused by the service connected asthma.  See April 2015 Opinion Letter.  The opinion did not include a rationale.  

In April 2015, the Veteran submitted literature from the Wisconsin Sleep Cohort Study and an article in the Journal Clinical Sleep Medicine of 2009 titled "Obstructive Sleep Apnea Syndrome and Asthma:  What are the links?"  In light of the submitted literature, the Veteran was afforded a VA examination in August 2016 to determine whether the Veteran's sleep apnea, had its onset in service, or was caused or aggravated by the Veteran's service connected asthma.  The examiner determined the Veteran's sleep apnea less likely than not had its onset in service.  The examiner noted that after review of the record, there is no evidence that the Veteran was evaluated or treated for anything suggestive of sleep apnea in service.  

The examiner considered the literature provided by the Veteran regarding a connection between sleep apnea and asthma.  

As pointed out in the Wisconsin sleep cohort study, an association was identified between [sleep apnea] and asthma but, importantly, a cause and effect relationship was not identified.  The Sleep Medicine Journal of 2009 article also noted an association but did not substantiate a cause and effect relationship of asthma to sleep apnea.  For example, discussed in the Sleep Medicine Journal article of 2009 was the Berlin questionnaire (a screening survey for sleep apnea).  Although this questionnaire in [and] of itself does not diagnose sleep apnea (a sleep study is required for this), the article noted that the prevalence of possible sleep apnea using this questionnaire was 39.5 percent in asthmatics vs. 27.2 percent in the general population.  This suggests an association between asthma and sleep apnea but again does not show a cause and effect [relationship].  Another way of viewing this data is that the majority of asthmatics do not have sleep apnea.  This provides further support against a cause and effect relationship between asthma and sleep apnea.  Finally, regarding the question of aggravating beyond its natural course, I would have to resort to mere speculation to answer this question.  
Page 3 of August 2016 C&P Examination.  

In August 2017, the Veteran's representative submitted a brief to the Board that included a June 2017 article titled "Association of Obstructive Sleep Apnea with Asthma:  A Meta-Analysis."  The Veteran's representative has highlighted the article as stating, "The prevalence of obstructive sleep apnea (OSA) in adult asthma patients is estimated at 50 percent in this meta-analysis and the odds of having OSA is 2.64 times higher in asthma patients than in non-asthma patients."  See Page 2 of August 2017 Informal Hearing Presentation.  However, the article submitted by the Veteran's representative is of a general nature and does not contain any information or analysis specific to the Veteran's case. 

The word "association" has been defined as meaning a correlation or causal connection.  American Heritage Dictionary of the English Language, Fifth Edition, 2016; Houghton Mifflin Harcourt.

Given the opinion of the VA nurse practitioner, the studies cited above, and the VA examiner's acknowledgement of an association between asthma and sleep apnea; the Board finds the evidence to be in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


